‘

 

 

s

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

FILED

 

 

SON
UNITED STATES DISTRICT COURT | sq $54 SS eRE LORE

 

 

 

 

 

BY DEPUTY
SOUTHERN DISTRICT OF CALIFORNIA _
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or After November 1, 1987)

ARNOLD RENAN-CANALLES (1)
aka Osman Galanes-Canalles, Arnold Javier Canales-
Paredes, Arnold Javier Canalles

Case Number: 3:19-CR-07064-AJB

Brian P Funk
Defendant’s Attorney

REGISTRATION NO. 44157-298

im -

THE DEFENDANT:

XX] admitted guilt to violation of allegation(s) No. One and Two

L] was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvi, Committed a federal, state or local offense

nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

June 10, 2019 Ln

positigf of Sentence
ua
7 fy

N. ANTHONY J. Set
ITED STATES DIS T JUDGE

   
 

  

 
b
*

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ARNOLD RENAN-CANALLES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07064-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

14 months with Six(6)Months to run Consecutive and Eight(8)Months to run Concurrent to Criminal Case#19cr0401-
AJB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[] The defendant shali surrender to the United States Marshal for this district:
L] at A.M. on

 

 

 

[] as notified by the United States Marshal.
0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Conor before
(] as notified by the United States Marshal.
C) as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07064-AJB
